DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2018/0287744 to Sundararajan et al. (hereinafter “Sundararajan”)) does not disclose, with respect to claim 1, in response to receiving, from a receiver device, a feedback signal that indicates an error of a code block group of a group of code block groups communicated to the receiver device, transmitting, during a first stage, first control data to the receiver device via a control channel, wherein the first control data is formatted in accordance with a first data structure having a first length that is fixed, and wherein the first control data comprises length data indicative of a third length of a transport block from which the group of code block groups was generated; and transmitting, during a second stage, second control data to the receiver device via the control channel, wherein the second control data is indicative of the code block group and is formatted in accordance with a second data structure having a second length that is adaptable as claimed.  Rather, Sundararajan teaches receiving feedback indicating one or more code block groups with reception error (see step 1008 in Figure 10 and step 1306 in Figure 13), transmitting retransmission indication identifying the one or more code block groups with reception error (see step 1012 in Figure 10 and step 1308 in Figure 13) and retransmitting the one or more code block groups with reception error (see step 1010 in Figure 10 and step 1310 in Figure 13).  The same reasoning applies to claims 8 and 15 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414